Citation Nr: 0422700	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  03-27 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating greater than 70 percent for 
service-connected post-traumatic stress disorder (PTSD) from 
July 23, 1993 to July 7, 1994, greater than 50 percent from 
July 8, 1994 to March 19, 1998, greater than 30 percent from 
March 20, 1998 to November 8, 2001, and greater than 70 
percent from November 9, 2001.


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney at Law


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from May 1979 to 
August 1979, from November 1990 to May 1991, and from 
September 1991 to March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which granted service connection for PTSD 
and assigned a 10 percent disability evaluation, effective 
from July 23, 1993.  Upon receipt of the appellant's notice 
of disagreement and in due course of appellate review, by 
rating decision in March 2004, the RO granted ratings for 
PTSD as 70 percent disabling from July 23, 1993 to July 7, 
1994; 50 percent disabling from July 8, 1994 to March 19, 
1998; 30 percent disabling from March 20, 1998 to November 8, 
2001; and 70 percent disabling from November 9, 2001.
AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

For the period beginning on July 23, 1993, the appellant's 
PTSD is manifested by severe impairment in the ability to 
establish and maintain effective or favorable relationships, 
and severe impairment in the ability to obtain and retain 
employment.


CONCLUSION OF LAW

The criteria for a 70 percent disability rating for PTSD are 
satisfied.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  
4.125, 4.126, 4.129, 4.130, and 4.132, Diagnostic Code 9411 
(1996).





REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004),  it was in part held that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision (i.e., that of the RO) on a claim for VA benefits.  
In Pelegrini, it was also observed that VA must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  It was also held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.     

As to the timing of notice to the appellant, a substantially 
complete application was received in July 1993.  In September 
2002, service connection for the disorder was granted, and a 
10 percent disability evaluation was assigned.  Upon receipt 
of the appellant's notice of disagreement as to the assigned 
rating, the appellant was apprised by letter dated in 
November 2003 of what evidence would substantiate his claim 
for an increased disability rating, and further advised as to 
the allocation of responsibility for providing such evidence.  
See November 2003 letter, pages 3 and 4.  Moreover, the claim 
for an increased disability evaluation is a "downstream 
issue" from the grant of service connection.  Grantham v. 
Brown, 114 F .3d 1156 (1997), and VA's General Counsel has 
held that no VCAA notice was required for such downstream 
issues, and that a Court decision suggesting otherwise was 
not binding precedent. VAOPGCPREC 8-2003 (Dec. 22, 2003); cf. 
Huston v. Principi, 17 Vet. App. 370 (2002).  The Board is 
bound by the General Counsel's opinion.  38 U.S.C.A. § 
7104(c) (West 2002).  


The Merits of the Claim

The appellant is seeking increased disability ratings for the 
entirety of the period subsequent to the submission of his 
claim of service connection for PTSD, which was received in 
July 1993.  By rating decision in March 2004, the appellant 
was granted staged ratings for his service-connected PTSD as 
follows: 70 percent from July 23, 1993 to July 7; 1994; 50 
percent from July 8, 1994 to March 19, 1998; 30 percent from 
March 20, 1998 to November 8, 2001; and 70 percent from 
November 9, 2001.  The record reflects that by rating 
decision dated in March 2004, a total disability evaluation 
based on individual unemployability was granted, effective 
November 10, 2001.    

Having carefully examined the evidence of record in light of 
all provisions of applicable law, the Board will grant a 70 
percent disability rating for the period beginning July 23, 
1993.  The appeal will be granted on the basis of the 
benefit-of-the-doubt rule as mandated in 38 U.S.C.A § 5107(b) 
(2002); see Ashley v. Brown, 6 Vet. App. 52, 59 (1993) 
(Observing the applicability of the rule where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," and mandating that the veteran 
shall prevail upon the issue). 
   
Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2003).  Since the appellant 
challenged the initial rating assigned for his PTSD disorder, 
the entire body of evidence is for equal consideration.  
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The law also provides that it is necessary to evaluate the 
disability from the point of view of the appellant working or 
seeking work, 38 C.F.R. § 4.2 (2003), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the appellant's favor.  38 C.F.R. § 4.3 (2003).  If there is 
a question as to which evaluation to apply to the appellant's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  

In reaching this determination the Board must examine all 
evidence of record, cognizant that terms such as "severe," 
"moderate," and "mild" are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
4.6.  It should also be noted that use of similarly 
descriptive terminology by medical professionals, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 7104; 38 
C.F.R. 4.2, 4.6 (1999).

During the pendency of this appeal, the applicable rating 
criteria for mental disorders, 38 C.F.R. § 4.125 et seq., 
were amended effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (October 8, 1996).  In addition to modifying the 
rating criteria, the amendment also provided that the 
diagnoses and classification of mental disorders must be in 
accordance with DSM-IV (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  See 38 C.F.R. §§ 4.125 through 4.130.

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
noted that when the law controlling an issue changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
"the question arises as to which law now governs."  Id. at 
311.  In that regard, the Court held that:

	[W]here the law or regulation changes after a 
claim has been filed or reopened but before 
the administrative or judicial appeal process 
has been concluded, the version most 
favorable to [the] appellant . . . will apply 
unless Congress provided otherwise or 
permitted the Secretary of [VA] (Secretary) 
to do otherwise and the Secretary did so.

Id. at 313.

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
overruled Karnas such that the rule set out in that case no 
longer applies in determining when a new regulation is to be 
applied to a pending claim.  See VAOPGCPREC 7-2003, 69 Fed. 
Reg. 25,174 (May 5, 2004).  The current procedure for such a 
determination involves, first, determining whether the 
regulation identifies the types of claims to which it 
applies.  If the regulation is silent, VA must determine 
whether applying the provision to claims that were pending 
when it took effect would produce genuinely retroactive 
effects.  If applying the new provision would produce such 
retroactive effects, VA ordinarily should not apply the new 
provision to the claim.  However, if applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Generally speaking, 
provisions affecting entitlement to only prospective benefits 
do not produce any retroactive effects when applied to claims 
that were pending when the new provision took effect.  Most 
regulations liberalizing the criteria for entitlement to a 
benefit may be applied to pending claims because they would 
affect only prospective relief, and regulations restricting 
the right to a benefit may have disfavored retroactive 
effects to the extent their application to a pending claim 
would extinguish the claimant's right to benefits for periods 
before the statute or regulation took effect.  Id.

In the present case, the Board notes that the new regulations 
pertaining to the evaluation of mental disorders do not 
identify the specific types of claims to which they are to 
apply (i.e., the regulations do not indicate whether they are 
to be applied to pending claims).  Thus, as noted above, the 
question to be addressed is whether application of those 
regulations to a claim pending at the time of their 
promulgation would produce genuinely retroactive effects.  In 
this case, the Board finds that they would not produce the 
proscribed effect, at least to the extent that the new 
regulations are liberalizing.  This is so because 38 U.S.C.A. 
§ 5110(g) provides that the effective date of benefits 
awarded pursuant to a liberalizing statute or regulation may 
be no earlier than the effective date of the statute or 
regulation.  Hence, the new regulations may affect only 
prospective relief.  

Consequently, the revised provisions may be applied to the 
evaluation of the appellant's disability on a forward-going 
basis, from the effective date of the new provisions.  They 
may not be applied to effect an award of increased benefits 
prior to their effective date, however, due to the 
aforementioned restrictions at § 5110(g); nor may they be 
applied retroactively so as to restrict or limit the rating 
that the claimant would otherwise be entitled to under the 
former ("old") criteria.  See also VAOPGCPREC 3-2000, 65 
Fed. Reg. 34,531 (May 30, 2000) (indicating that the Board's 
analysis must be based on consideration of all of the 
material and evidence of record, rather than merely the 
evidence which pre-dates or post-dates a pertinent change to 
VA's rating schedule).

Thus, in determining whether the appellant is entitled to an 
increased rating for his service-connected PTSD the Board 
must consider (1) whether an increased rating is warranted 
under the "old" criteria at any time prior to, on, or after 
November 7, 1996; and (2) whether an increased rating is 
warranted under the "new" criteria for evaluating mental 
disorders at any time on or after November 7, 1996.  

As alluded to above, the appellant is entitled to a 70 
percent disability evaluation under the "old" criteria, 
effective from July 23, 1993.  To the extent that a higher 
disability rating of 100 percent is available under the 
previous or current regulatory provisions  effective November 
7, 1996, the evidence clearly does not warrant such an 
assignment.  

The previously applicable criteria provided:

A 100 percent evaluation will be assigned for PTSD 
when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in 
virtual isolation in the community. Totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought 
or behavioral processes, associated with almost all 
daily activities such as fantasy, confusion, panic, 
and explosions of aggressive energy resulting in 
profound retreat from mature behavior will be 
present. The individual will be unable to obtain or 
retain employment. 

A 70 percent rating is warranted when the ability 
to establish or maintain effective or favorable 
relationships with people is severely impaired. The 
psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment to 
obtain or retain employment.

38 C.F.R. Part 4, Diagnostic Code 9411 and General Rating 
Formula for Psychoneurotic Disorders. (1996).

When viewed in a light most favorable to the appellant, the 
facts of record suggest that the appellant has had near-
continuous severe impairment in the ability to establish and 
maintain effective or favorable relationships, with 
commensurate impairment in the ability to retain employment.  
Although there are periods where the appellant was employed, 
and he maintained a marital relationship, such improvement 
has not been of sustained periods, and his treating 
physicians have generally opined that the appellant's 
psychiatric impairment is largely severe.  

Of record is an August 1993 report of psychiatric evaluation 
authored by William B. Schonberg, Ph.D., generated in pursuit 
of the appellant's claim for Social Security benefits.  Dr. 
Schonberg observed that although the appellant reported that 
he had been unable to work because of symptoms related to his 
low back, right ankle, and right thumb, he also stated that 
he was experiencing PTSD symptoms, including flashbacks,  
intrusive thoughts, startled responses, nightmares, and 
preoccupation with his experiences while serving in Operation 
Desert Storm.  The appellant also reported that he had 
difficulty concentrating as well as with memory, and that he 
had experienced suicidal ideation.  The appellant also 
related feelings of hopelessness, helplessness, 
worthlessness, and depression.  

Dr. Schonberg diagnosed PTSD, alcoholism in remission, as 
well as other psychological factors affecting the appellant's 
physical condition.  The Axis V diagnosis pertaining to 
impairment was "fair to poor."  Dr. Schonberg noted that 
based upon the appellant's description, the appellant's 
interests in activities of daily living had become 
constricted to a point which moderately impaired his daily 
activities and plans.  It was noted that the appellant had 
withdrawn from others and had lost interest in "doing 
things."  Dr. Schonberg also opined that the appellant's 
ability to relate to others was moderately to severely 
impaired.  He also noted that the appellant was apt to become 
somewhat labile at times

Various VA medical records reflect continuing treatment for 
PTSD, and are dated from September 1993 through February 
1994.  These records indicate that the appellant complained 
of continuous flashbacks, stress, depression, nightmares, 
insomnia and intrusive thoughts.  In a December 1993 VA 
psychology treatment note, it was reported that the appellant 
informed examiners that he had quit his job at the Post 
Office.  The appellant reported to the VA examiner that he 
was being "harassed" by his supervisor, and he was being 
"jumped on" for not meeting deadlines.  The appellant then 
stated that he was feeling stressful situations at home, and 
that he had constant irritability.  

In a February 1994 letter, Keith A. Manese, M.A., and Ernie 
Andrews, Ph.D., diagnosed PTSD, which caused moderate social 
and severe industrial impairment.  They opined that combined 
with certain physical disabilities it was doubtful that the 
appellant could obtain or retain employment.  They also noted 
that his prognosis for recovery was poor, and assessed an 
Axis V diagnosis of poor.  

In a May 1994 decision of the Social Security Administration, 
the appellant was found to be "disabled" within the meaning 
of that agency's law and regulations.  The date of the 
disability onset was found to be December 1993, and it was 
noted that medical evidence on record with the Social 
Security Administration established that the appellant had, 
among other psychological disorders, PTSD.  

During a July 1994 VA examination, the appellant's personal 
hygiene, dressing and grooming were noted to be good.  He was 
alert and oriented to time, place and person.  His speech and 
thought processes were noted to be coherent, relevant, and 
his self content was nondelusional.  His mood was noted to be 
euthymic and his affect was flat.  The appellant denied past 
or present paranoia, hallucinations, or suicidal or homicidal 
ideations or plans.  He denied significant disturbances of 
energy, motivation, or appetite, but reported restless sleep.  
His concentration and attention span were noted to be fair 
and he was able to complete single digit multiplication.  His 
memory recall for the past and recent events was "fairly 
intact."  

Service medical records, generated during the appellant's 
membership with the U.S. Army Reserve, are contained in the 
claims folder.  These include an October 1995 statement of 
medical examination and duty status, indicating that the 
appellant was noted to have PTSD and depression.  In April 
1996, the appellant underwent service department medical 
board proceedings.  Besides having chronic low back pain and 
chronic right ankle pain, the appellant was noted to have 
chronic PTSD.  Service department medical examiners assessed 
the appellant's PTSD as marked for military service, and 
noted that he was considerably impaired both as to social and 
industrial impairment for civilian employment.  

In a January 1996 report of psychological evaluation authored 
by Mr. Manese and Dr. Andrews, the appellant was diagnosed 
with post-traumatic stress disorder which was acute and 
chronic.  In a June 1996 letter, the medical health care 
providers assessed the appellant's GAF score as 35.  They 
reported that the appellant had been a patient of their 
office since March 1994.  

In a July 1996 letter, Mr. Manese and Dr. Andrews reported 
that the appellant had been found to have considerable social 
and industrial impairments as a result of PTSD.  The medical 
health care providers noted that the appellant had lost 
employment with the U.S. Post Office system due to various 
medical and stress-related problems.  However, as to PTSD, 
they noted that the appellant's symptoms included problems 
with authority figures, hypersensitivity to stress of any 
kind, avoidance of situations which reminded him of the 
original trauma leading to PTSD, and social alienation.  The 
medical care providers assessed the appellant's GAF score as 
35 and noted that the score had been present since they began 
treating the appellant.  

In a July 1996 VA medical record, it was noted that the 
appellant had had continuous treatment for PTSD since July 
1993, but that such treatment included treatment for symptoms 
of depression, anxiety and PTSD.  It was noted that the 
appellant resigned from a job with the Postal Service due to 
an inability to handle stress.  

In January 1997, the appellant underwent a VA psychiatric 
examination.  The appellant's personal appearance, including 
his hygiene, dressing, and grooming, were noted to be good.  
His speech and thought processes were noted to be coherent 
and relevant and his thought had no delusional content.  His 
mood and affect were appropriate.  The appellant denied past 
or present paranoia, hallucinations, or suicidal or homicidal 
ideation.  The appellant's concentration and attention span 
were noted to be good, and he was able to complete single 
digit multiplication.  The appellant denied any significant 
disturbance of energy, motivation, or appetite but reported 
that he was experiencing restless sleep, and that he slept 
for approximately 4 to 5 hours per night.  He also reported 
spending his free time watching television, driving and going 
out for walks.  The diagnosis was a dysthymic disorder 
secondary to chronic pain syndrome, and alcohol abuse in 
remission by history.  The GAF score was from 55 to 60.  

The appellant underwent a further VA medical examination in 
July 1997.  The appellant reported that he had been 
unemployable due to nervous problems and orthopedic symptoms 
not related to the current appeal.  The appellant reported 
that he was experiencing flashbacks, depression, a quick 
temper, nightmares and feelings of social isolation.  

Upon objective examination, the appellant was noted to be 
calm, cooperative, and spontaneous throughout the interview.  
The psychomotor activity was noted to be normal.  The 
appellant reported that his mood was angry throughout the 
day.  He reported his appetite was normal, as was his energy 
level.  The appellant had delusional persecution ideation, as 
he believed that people were out to persecute him and he 
reported being mistrustful of everyone.  The appellant 
reported that he had no friends and that, when he was 
employed by the postal system in 1993, he developed such 
ideation.  

As to the specific evaluation for post-traumatic stress 
disorder symptoms, the appellant reported intrusive 
recollections of Desert Storm, which he reported occurred on 
a daily basis.  The appellant reported frequent flashbacks 
and that he would avoid thinking about the Persian Gulf War, 
but that such thoughts continued to enter his mind.  The 
appellant also reported that avoided watching war movies 
because they would trigger disturbing memories.  The 
appellant reported diminished interest in all activities 
except for certain sporting events, and that he felt detached 
and estranged from everyone including family members.  The 
appellant reported that he was unable to "feel love for 
anyone" including his family.  He had a shortened affect, and 
reported difficulty falling and staying asleep.  He reported 
constant irritability and outbursts of anger, difficulty 
concentrating, and constant hypervigilance.  A GAF score of 
50 was assessed, based upon the diagnosis of chronic post-
traumatic stress disorder.  

In a March 28, 1998 VA psychological outpatient treatment 
record, it was noted that the appellant had reported that he 
was "doing fine," and that he was alert, coherent, and the 
examiner observed no hallucinations or delirium.  However, 
the appellant was noted to have reported to the clinic 
requesting a refill of his prescribed medication.  

A March 1999 VA social work note reflects that the appellant 
was then employed and married and living with his wife.  The 
author of a note indicated that the appellant's psychomotor 
activity was average with good eye contact and clear speech 
patterns.  There were noted to be no suicidal or homicidal 
thoughts and no delusions or hallucinations were noted.  A 
September 1999 VA social work treatment note reflects that 
the appellant was diagnosed with chronic PTSD of mild 
severity and a major depressive disorder which was recurrent.  
His GAF score was 65. 

In a November 13, 2001 letter, Dr. Andrews reported that the 
appellant was employed with VA from April 1998, and that the 
appellant had resumed treatment in November 2001.  Dr. 
Andrews observed that the appellant's symptoms were 
aggravated by his employment.   

By decision dated in August 2002, the Board granted service 
connection for PTSD.  In September 2002, the RO assigned a 
disability rating of 10 percent.  The appellant challenged 
this rating by the filing of a notice of disagreement in 
March 2003.  

Subsequent to the appellant's filing of the notice of 
disagreement, additional VA medical treatment records were 
received.  Among these records is a February 2003 VA 
treatment note. It was noted that the appellant had been 
employed by VA until 2002, when he was medically retired.  

Upon mental status examination, the appellant was noted to be 
casually dressed with fair grooming.  His demeanor was noted 
to be cooperative, and psychomotor activity was noted to be 
normal.  His speech was noted to be nonpressured and fluent.  
Although his mood was noted to be mildly depressed, there was 
noted no hopelessness, helplessness, or worthlessness.  There 
was also noted no suicidal or homicidal thoughts.  The 
appellant was diagnosed again as having PTSD and major 
depression.  His GAF score was 50.  

Also note that in November 2003, the appellant was provided a 
VCAA letter indicating that, in order to support his claim 
for increased disability evaluation for service-connected 
PTSD, he would have to show that his disorder had worsened.  

In February 2004, the appellant underwent a VA psychiatric 
examination.  It was noted that the appellant was then living 
with his wife to whom he had been married for 23 years.  It 
was noted that the couple had raised three children, 
including two sons and a nephew.  It was further noted that 
the appellant was last employed with VA where he served as a 
mail handler until he was placed on medical retirement in 
2002 for what he reported to be were symptoms of PTSD.  The 
examiner made specific mention that the C-file was reviewed 
on February 17, 2004.  

The examiner reported that the appellant referred to 
flashbacks, nightmares, anxiety, and "triggers."  The 
examiner further observed while these were present, they were 
not connected to the appellant's daily life or to the areas 
of his disability.  The examiner reported that the appellant 
became more resistant to talk as the examiner pressed for 
more details.  

The appellant's wife was also interviewed.  She reported that 
upon the appellant's return from his mobilization with 
Operation Desert Storm, he was unable to enjoy activities 
previously enjoyed and that he "never relaxed."  She reported 
that the appellant was not able to sleep and that when he did 
so, he shook in his sleep and had night sweats.  She also 
reported that the appellant was withdrawn and became angry 
easily.  She further reported that crowds made the appellant 
uncomfortable and that he had constant fears that people were 
talking about him.  She also reported that the appellant had 
various flashback triggers.  

Upon mental status examination, the appellant was noted to be 
alert and oriented as to all spheres.  He was well groomed 
but he appeared to be much older than his stated age.  The 
examiner reported that the appellant was "very stiff and 
anxious."  The appellant was noted to use "technical words" 
to describe his symptoms, which the examiner noted made it 
appear that the appellant was malingering.  Although the 
appellant eventually relaxed, the examiner observed that "a 
truthful history did not seem possible," and that the 
appellant appeared "too tensed and guarded."  

The examiner's overall impression was that the appellant had 
symptoms of PTSD after his return from his mobilization in 
Operation Desert Storm.  He noted that the appellant was 
isolated, irritable, and that he could not hold a job because 
of his anxiety.  He also noted that the appellant was unable 
to sleep and could not function in simple tasks.  The 
diagnosis was PTSD and chronic dysthymia.  His GAF score was 
assessed at 38 due to severe symptoms that included his over-
valued ideas of reference.  The examiner noted that the 
appellant became delusional in his job and believed that he 
had been poisoned by anthrax.  The examiner reported that 
this was related to the appellant's PTSD because he was 
unable to sleep.  

As noted above, for the period from July 23, 1994 to July 7, 
1994, a 70 percent disability evaluation is assigned.  The 
record clearly supports such an evaluation, as the evidence 
indicates that the appellant's capacity for obtaining or 
retaining employment was severely impaired.  

First, while Dr. Schonberg assessed the appellant in August 
1993 as moderately to severely impaired, other evidence for 
the period up to and including July 1994 indicates that the 
appellant was unemployed, which was also noted by the Social 
Security Administration.  Also of note are the reports of Dr. 
Andrews and Mr. Manese, the appellant's treating mental 
health care providers.  Their letters for the period indicate 
that the appellant had severe industrial impairment, also 
evidenced by their assessment in February 1994 of "poor" 
global functioning.  

However, the appellant remained married, and there is no 
evidence indicating that the appellant was under "virtual 
isolation in the community," or that he had "totally 
incapacitating" symptoms.  Thus, while the evidence for the 
period demonstrates "severe" impairment warranting the 
assignment of a 70 percent rating, the evidence does not 
support the assignment of a 100 percent disability rating.

Although the RO implicitly found that the appellant's 
psychiatric symptoms improved for the period beginning on 
July 8, 1994 and continuing to March 20, 1998 (and thus 
warranted the assignment of ratings of 50 and 30 percent), 
when viewed in a light most favorable to the appellant, the 
psychiatric symptoms were not of such marked improvement so 
as to support the lessened ratings.  

Juxtaposed with the July 1994 VA examination are the U.S. 
Army Reserve medical examinations and associated documents.  
While the former reports clearly indicate the appellant's 
mental impairment lessened from that previously assessed, 
military medical examiners clearly noted the appellant to 
have been psychiatrically disabled.  As noted above, the 
service department's estimate of "considerable" social and 
industrial impairment does not bind VA to applying the term 
in isolation to the rating schedule.  

Coupled with the service medical records of the period, the 
reports of Mr. Manese and Dr. Andrews indicate a near-
continuous severe impairment that supports the assignment of 
a 70 percent rating for the period beginning July 1994, 
including a Global Assessment of Functioning Score of 35, 
reported hypersensitivity to stress on potential jobs, 
avoidance behavior associated with PTSD causing trauma, and 
depression and anxiety.  The July 1997 VA examination is 
further supportive of the 70 percent rating for the period, 
as while the examiner reported the appellant was observed to 
be calm and cooperative, the appellant's reported symptoms 
continued to include marked anxiety, startle response, and 
estrangement from others.

Although the RO assigned a 30 percent rating for the period 
beginning on March 20, 1998, it did so on the basis of the VA 
psychological outpatient treatment chronological record, and 
not a comprehensive examination of the appellant.  While the 
evidence appears to suggest that the appellant's psychiatric 
disability had improved for the period, the improvement was 
not of such sustainment so as to warrant the assignment of a 
disability rating.  Then and subsequently, the record does 
not contain medical contemporaneous medical inquiry that was 
conducted with a view towards ascertaining the severity of 
the appellant's mental disability, until receipt of Dr. 
Andrews' letter of November 13, 2001.

In this regard, there can be no doubt that further medical 
inquiry could be undertaken with a view towards development 
of the claim as to the level of disability for each of the 
assigned periods as noted by the RO.  However, under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained, and a 70 percent disability rating will be 
assigned for the period beginning on July 23, 1993.

As alluded to above, the Board has also considered whether a 
100 percent disability evaluation is appropriately assigned 
for any period beginning on July 23, 1993 and thereafter 
until November 10, 2001 (the effective date of a total 
disability evaluation).  Fletcher v. Derwinski, 1 Vet. App. 
394 (1991).  However, while the evidence is in equipoise as 
to the assignment of a 70 percent rating under the formerly 
applicable criteria, under both the former and revised 
provisions, a 100 percent rating is plainly not appropriate.  

Under the former criteria, the evidence does not show the 
appellant to ever have been in virtual isolation in the 
community due to psychiatric symptoms.  There is no evidence 
of gross repudiation of reality in daily activities, or 
demonstrable inability to maintain or retain employment due 
exclusively to psychiatric symptoms.  38 C.F.R. Part 4, 
Diagnostic Code 9411 and General Rating Formula for 
Psychoneurotic Disorders (1996).  Similarly, there is no 
evidence that for the period beginning November 7, 1996 until 
November 2001 the appellant manifested "total occupational 
and social impairment" due to symptoms such as gross 
impairment in thought, grossly inappropriate behavior, or 
other such symptoms.  38 C.F.R. Part 4, Diagnostic Code 9411 
and General Rating Formula for Mental Disorders (2000).

As to both sets of criteria, the appellant remained married, 
was employed for a greater part of the period, and was able 
to function in almost all daily activities of living. 



ORDER

Entitlement to a 70 percent disability rating for PTSD is 
granted from July 23, 1993.


	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



